Citation Nr: 1041568	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-19 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a March 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's service-connection 
claim for a back condition.  The Veteran disagreed with the RO's 
decision and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Lincoln RO in April 
2009.  A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In June 2009, the Board remanded the Veteran's claim for further 
evidentiary development.  Such was achieved, and the Appeals 
Management Center (AMC) readjudicated the Veteran's claim in a 
May 2010 Supplemental Statement of the Case (SSOC).  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's claim for a 
second time.  However, after having carefully considered the 
matter, and for reasons expressed immediately below, the Board 
believes that the Veteran's remaining claim must be remanded for 
further evidentiary development.  



VA treatment records

In recent correspondence, the Veteran asserted that he received 
treatment from the VA for his back disability dating as far back 
as 1975.  Specifically, he asserted that he received treatment 
from the VA in Lincoln, Nebraska until he moved to Omaha in 1980, 
where he "continued treatment for back pain."  He asserts all 
treatment should be in his records, and has requested that the VA 
obtain his VA medical records from Hastings, Lincoln, and Omaha 
dating back to 1975.  See the Veteran's May 17, 2010 letter to 
the VA.  

Additionally, the July 2009 VA examiner indicated that he 
reviewed two additional volumes of the Veteran's clinical records 
that arrived from "storage, . . . going as far back as 1982."  
See the July 2009 VA examiner's report, page 7.  These records do 
not appear to be currently in the Veteran's claims folder.  
Indeed, there are no VA treatment reports dated prior to 1999 
currently of record.
  
It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A § 5103A (West 2002);                see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, any 
outstanding VA treatment reports relevant to the Veteran's claim 
should be obtained.

Social Security Administration (SSA) disability records

A December 2007 VA treatment report indicates that the Veteran 
receives SSA disability benefits for his shoulder and back.  See 
the Veteran's December 13, 2007 VA Consult Note.  No SSA records 
have been associated with the record.  The Board believes that an 
effort should therefore be made to obtain such records, if in 
existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
[VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation benefits].  


Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran and 
request
that he identify any additional medical 
treatment he has received for his back 
disability.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not already in the 
record on appeal, to include VA treatment 
reports from Hastings, Lincoln, and Omaha 
dating back to 1975.  In particular, the 
VBA should attempt to locate and obtain 
the treatment records referenced by the 
July 2009 VA examiner, which are not 
currently in the Veteran's VA claims 
folder.  Efforts to obtain these records 
should be memorialized in the Veteran's VA 
claims folder.  If any such records cannot 
be found, or if they do not exist, the VBA 
should request specific confirmation of 
that fact and make a formal finding of 
such unavailability.  

2.  VBA should also request the SSA to 
provide copies of any records pertaining 
to Veteran regarding SSA disability 
benefits, to include medical records.  Any 
materials obtained should be associated 
with the Veteran's VA claims folder.   If 
no SSA records can be found, or if they do 
not exist, the VBA should request specific 
confirmation of that fact and make a 
formal finding of such unavailability.

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record 
and readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
the VBA should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


